NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL

                                                OF FLORIDA

                                                SECOND DISTRICT


IAN SEAN PARKER,                                )
                                                )
              Appellant,                        )
                                                )
v.                                              )      Case No. 2D17-1890
                                                )
STATE OF FLORIDA,                               )
                                                )
              Appellee.                         )
                                                )

Opinion filed September 12, 2018.

Appeal from the Circuit Court for Manatee
County; Susan Maulucci, Judge.

Howard L. Dimmig, II, Public Defender, and
Julius J. Aulisio, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, VILLANTI, and ATKINSON, JJ., Concur.